     Case 2:18-cr-00250 Document 48 Filed in TXSD on 10/17/18 Page 1 of 1
                                 UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                    CORPUS CHRISTI DIVISION




UNITED STATES OF AMERICA

v.                                                                     Case No.: 2:18−cr−00250
                                                                       Judge John D Rainey
Valerie Rivas

       Defendant


                                          Official Transcript Filed
An official transcript has been filed. It may contain information protected from public disclosure by law.
See E−Government Act of 2002, Fed. R. Civ. P. 5.2(a) or Fed. R. Crim. P. 49.1(a).

Ninety days after a transcript has been filed, it will be electronically available to the public on PACER. To
comply with the rules on privacy, the parties must redact protected information before it is available on
PACER.

If redaction is needed, the parties must file a statement listing the items to be redacted, with the transcript's
docket number and the item's location by page and line. It must be filed within 21 days of the transcript
being filed. A suggested form is at www.txs.uscourts.gov.

Only these portions of data may be visible:

      •    Last four digits of a social security number or taxpayer identification number;
      •    Year of a person's birth;
      •    Initials of a minor's name;
      •    Last four digits of an account number; and
      •    City and state of a home address in criminal cases.


Additional redactions require a separate motion and court approval.

A party may view the transcript at the public terminals in the clerk's ofice or buy it through
www.txs.uscourts.gov or by calling (361) 888−3142 . A party is only responsible for reviewing the:


      •    Opening and closing statements made for his party;
      •    Statements by his party;
      •    Testimony of witnesses called by his party; and
      •    Other parts ordered by the court.


Redaction is your responsibility. The court, clerk, court reporter, or transcriber will not review this transcript
for compliance.




                                             David J. Bradley, Clerk
